Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 16-24 in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to only one of the combinations of categories (1)-(5) listed in 37 CFR 1.475(b), specifically the combination (1), consisting of a product  (claims 25-30).  This is not found persuasive given that while 37 CFR 1.475(b)(1) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn to a product and a process specially adapted for the manufacture of the product, this does not preclude that there is lack of unity of invention under PCT Rule 13.1 and 13.2 (see also MPEP 1850 II). Further, applicants have not provided any evidence that the product is "specially adapted for" the manufacture of the process. Therefore, because the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, it is not clear what is meant by “average length by number”. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunita et al. (US 2007/0172665 A1).
Regarding Claim 16, Kunita discloses a spring suitable for suspension of automobiles (para 0021) having an epoxy resin powder coating (para 0028) having a thickness of 400 microns or more (para 0044). Kunita discloses the epoxy resin powder coating comprises a bisphenol A type epoxy (para 0035) and a curing agent (para 0040) which is baked (i.e. cured) (para 0054). The cured bisphenol A type epoxy and curing agent would necessarily result in a reticulated polymer matrix comprising polyepoxide.
Regarding Claim 17, Kunita discloses all the limitations of the present invention according to Claim 16 above. Kunita further discloses the coating is a single layer coating (para 0028, lines 4-7).
Regarding Claim 22, Kunita discloses all the limitations of the present invention according to Claim 16 above. Kunita further discloses a layer of phosphate crystals having a diameter of 3 microns or less being between the spring and the coating (paras 0031 and 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita as applied to claim 16 above, and further in view of Park et al. (US 2016/0257845 A1), Minami et al. (US 2017/0321063 A1), and Lucas (US 10,011,736 B2).
Regarding Claims 18 and 20-21, Kunita disclosed all the limitations of the present invention according to Claim 16 above. Kunita does not disclose the coating comprising a fiber filler, a silica filler, or ceramic fillers as claimed.
Park discloses an epoxy coating for springs, having a fiber filler to increase strength, such as an e-glass silane treated glass fiber with a diameter of 0.1-50 microns and length of 5-1000 microns (para 0038). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita to incorporate the teachings of Park to produce the spring wherein the coating further comprises an e-glass silane treated glass fiber with a diameter of 0.1-50 microns and length of 5-100 microns. Doing so would increase strength. The dimensions of these fibers overlap those claimed.
Minami discloses an anti-corrosive coating for vehicle (para 0008) comprising silica microparticles having a mean particle diameter in the range from 1.0 to 10 microns, in order to obtain a matte effect (paras 0110-0111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park to incorporate the teachings of Minami to produce the spring wherein the 
Lucas discloses an epoxy powder primer coating for suspension springs (Col 1, lines 59-61 and 66-67)  comprising combinations of platy fillers including talc (first ceramic) having a median particle size of 10-35 microns and glass (second ceramic) having median particle size of 150-200 microns in order improve corrosion resistance and barrier properties (Col 6, lines 19-25 and 34-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park and Minami to incorporate the teachings of Lucas to produce the spring wherein the coating further comprises talc (first ceramic) having a median particle size of 10-35 microns and glass (second ceramic) having median particle size of 150-200 microns. Doing so would improve corrosion resistance and barrier properties.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kunita in view of Park, Minami, and Lucas as applied to claim 18 above, and further in view of Tsuchigane et al. (JP 2017052974 A using US 2020/0079919 A1 as translation).
Regarding Claim 19, Kunita in view of Park, Minami, and Lucas disclose all the limitations of the present invention according to Claim 18 above, but does not disclose a number average length of the glass fibers.
Tsuchigane discloses a glass fiber-reinforced resin comprising glass fibers having a number average fiber length of 30 to 5000 microns, in order to achieve sufficient tensile strength and impact strength without breakage of the glass fibers during production (para 0036).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita in view of Park, Minami, and Lucas to incorporate the teachings of Tsuchigane to produce the spring wherein the glass fibers in the coating have a number average fiber length of 30 to 5000 microns. Doing so would achieve sufficient tensile strength and impact strength without breakage of the glass fibers during production.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kunita as applied to claim 22 above, and further in view of Plioska et al. (US 2018/0283457).
Regarding Claim 23,
Plioska discloses an assembly for an automotive application (para 0003) which (Fig 5) discloses layer 705 made from phosphate (para 0034), adhesion promoter layer 127 made from silane (para 0035), and epoxy layer 129 (para 0075).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kunita to incorporate the teachings of Plioska to produce the spring wherein there is a layer made from silane between the phosphate crystals and the epoxy coating. Doing so would improve adhesion.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunita as applied to claim 16 above, and further in view of Bianchi (US 6,237,901).
Regarding Claim 24, Kunita discloses all the limitations of the present invention according to Claim 16 above. Kunita discloses the coating is applied to a spring suitable for suspension of automobiles (para 0021) to produce a spring which is excellent in corrosion resistance and chipping resistance (para 0008), but does not disclose the spring being helicoidal.
Bianchi discloses a helicoidal spring for a suspension for a vehicle (Abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to apply the coating of Kunita to the helicoidal spring of Bianchi. Doing so would produce a helicoidal spring which is excellent in corrosion resistance and chipping resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787